Citation Nr: 0801298	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of Vincent's 
angina (trench mouth), including missing teeth for purposes 
of establishing eligibility for outpatient dental care under 
38 C.F.R. § 17.161 (2007).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to May 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

This case was previously before the Board in September 2003, 
June 2004, and May 2005 at which time it was remanded for 
additional development.

In October 2005, the Board denied the claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2007, the appellant's 
representative and VA General Counsel filed a joint motion to 
vacate and remand the Board's October 2005 decision.  By a 
subsequent August 2007 Order, the Court vacated the Board's 
October 2005 decision and remanded the case for further 
action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In August 2007, the Court ordered compliance with the August 
2007 joint motion.  The parties agreed that the case should 
be remanded so that the Board could, in pertinent part, 
"address whether Appellant had developed Vincent's angina 
(trench mouth) as opposed to a herpetic infection during 
service."  The parties also agreed that the Board "should 
provide sufficient findings as to whether Appellant had 
developed Vincent's angina as opposed to herpetic infection 
during service."  

Finally, a medical opinion addressing whether or not any in-
service herpetic infection is not of record.  This needs to 
be accomplished.  On remand, the RO should schedule the 
appellant for an appropriate examination so that this medical 
question can be addressed and answered.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the appellant 
complete notification of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This notice must contain a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded an 
appropriate VA dental examination to 
determine the nature and etiology of any 
chronic dental disorders, to include loss 
of teeth.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
must opine whether it is at least as 
likely as not that the veteran currently 
exhibits any chronic mouth disorder which 
is related to service, to include 
residuals of a herpetic infection and/or 
Vincent's angina, and if so, whether that 
disorder is related to any in-service 
loss of teeth.  The examiner should 
specify in the report that the claims 
file has been reviewed.  The examination 
report should be typewritten.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA dental examination, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review any 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the opinion is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remain denied, 
the appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC) which includes a summary of 
any additional evidence submitted since 
the July 2005 SSOC, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this remand is to comply with the mandates of 
the Court's August 2007 Order.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board have remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

